January 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     ________________________________

                      ERG RESOURCES, LLC, Appellants

NO. 14-13-00073-CV                          V.

             PAREX RESOURCES (BERMUDA), LTD., Appellee
                  ________________________________

      This cause, an appeal from an interlocutory order disposing of a special
appearance, signed January 3, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the order. Therefore, we AFFIRM
the trial court’s order granting Parex Resources (Bermuda), Ltd.’s special
appearance and dismissing for want of jurisdiction ERG Resources, LLC’s claims
against Parex Resources (Bermuda), Ltd.

       We order ERG Resources, LLC to pay all costs incurred in the appeal of
cause number 14-13-00073-CV, except that any costs incurred which applied
jointly to both cause number 14-13-00073-CV and companion cause number 14-
13-00043-CV shall be paid one-third (1/3) by Ramshorn International Limited and
two-thirds (2/3) by ERG Resources, LLC.

      We further order this decision certified below for observance.